PALMIERI, District Judge.
The petitioners, Jacobs and Green, stand convicted of felony murder by the Courts of the State of New York. They have petitioned this Court for a Writ of Habeas Corpus, alleging violations of their rights under the Fourteenth Amendment of the Constitution of the United States.
The record presented to me along with the petition has provided me with an adequate opportunity to weigh the merits of the various prayers for relief. This record included the minutes of the trial, copies of motion papers relating to procedural matters decided by the trial court prior to the trial, and the briefs before the Court of Appeals of the State of New York.
Examination of this record satisfies me that the Constitutional rights of the defendants were adequately safeguarded, and that there is no proper ground for holding a hearing or restraining the execution of the sentence.
Petitions denied.